                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

LINNETTE HALL,

       Plaintiff,

v.                                                           Case No: 5:21-cv-193-GKS-PRL

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                           ORDER

       This case is before the Court on the Commissioner’s unopposed motion for a ninety-

day extension of time to file the certified transcript of the record and a response to the

Complaint. (Doc. 13). Due to the global COVID-19 pandemic, the SSA has taken certain

steps to maximize social distancing, including suspending in-office services to the public and

moving rapidly toward a virtual work environment. The SSA’s Office of Appellate Operations

(“OAO”) in Falls Church, Virginia has redesigned its business practices to allow for a mostly

virtual transcript preparation process. Despite these changes, the OAO faces a significant

backlog of work that has built up during the past months.

       Accordingly, the Commissioner’s unopposed motion (Doc. 13) is GRANTED to the

extent that the Commissioner shall file the transcript of the record for this case and a response

to the Complaint on or before October 4, 2021.
       DONE and ORDERED in Ocala, Florida on July 14, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                       -2-
